       Case 1:17-cv-04188-LTS-JLC Document 102 Filed 12/11/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 NICHOLE DANIELS-FEASEL, et al.,

                                   Plaintiffs,

                  v.

                                                                  Case No.1:17-cv-4188 (LTS) (JLC)

 FOREST PHARMACEUTICALS INC., et al.

                                   Defendants.



      PLAINTIFFS’ RESPONSE TO FOREST’S NOTICE OF SUPPLEMENTAL
    AUTHORITY IN SUPPORT OF FOREST’S OMNIBUS MOTION TO EXCLUDE
        PLAINTIFFS’ EXPERT TESTIMONY ON GENERAL CAUSATION

        The Notice of Supplemental Authority recently filed by Forest (Dkt. 101) directs the Court’s

attention to the Second Circuit’s opinion in In re Mirena IUS Levonorgestrel-Related Prods. Liab. Litig. (No.

II), No. 19-2155 (Dec. 8, 2020). This opinion affirmed In re Mirena IUS Levonorgestrel-Related Prods.

Liab. Litig., 341 F. Supp. 3d 213 (S.D.N.Y. 2018) (“Mirena II”). Plaintiffs addressed Mirena II, where

published scientific literature supporting the proffered opinions was scant, in their Opposition to

Defendants’ Motion to Exclude Plaintiffs’ Expert Testimony on General Causation. Dkt. 85 at 40-

41. As the Second Circuit recognized in its affirmance of Mirena II, “the Daubert inquiry is fluid and

will necessarily vary from case to case.” Dkt. 101-1 at *14; see also Dkt. 85 at 4 n.1, 55 n.18 (citing litany

of federal district court cases that admitted the expert opinions of Dr. Moye and Dr. Plunkett).

Plaintiffs are confident that a careful consideration of the vast published, peer-reviewed scientific

evidence relied on by Drs. Moye and Plunkett in this case the Court will find neither the holding in

Mirena II nor the Second Circuit’s recent affirmance support the exclusion of the opinions of these

same experts in this case. See Doc 85, pp. 16-40; Doc 87-1 (Appendix of Medical Literature).




                                                          1
Case 1:17-cv-04188-LTS-JLC Document 102 Filed 12/11/20 Page 2 of 3



                                   Respectfully submitted,



                                   /s/ Christopher T. Nidel
                                   Christopher T. Nidel, Esq. Admitted PHV
                                   Jonathan Nace, Esq. Admitted PHV
                                   Nidel & Nace, PLLC
                                   One Church Street
                                   Suite 802
                                   Rockville, MD 20850
                                   chris@nidellaw.com
                                   jon@nidellaw.com
                                   (202) 780-5153

                                   Steven J. German
                                   German Rubenstein, LLP
                                   19 W. 44th Street, Suite 1500
                                   New York, NY 10036
                                   Tel: 212-704-2020
                                   sgerman@germanrubenstein.com




                                   2
       Case 1:17-cv-04188-LTS-JLC Document 102 Filed 12/11/20 Page 3 of 3



                                            CERTIFICATE OF SERVICE

    This is to certify that on this 11th day of December 2020, I caused a copy of the foregoing Plaintiffs’
Response to Forest’s Notice of Supplemental Authority in Support of Forest’s Omnibus Motion to Exclude Plaintiffs’
Expert Testimony on General Causation to be served upon the Court and the following via ECF service:

        Sandra Bresnick (SB6110)
        Quinn Emanuel Urquhart & Sullivan, LLP
        51 Madison Ave., 22nd Fl.
        New York, NY 10010
        Tel: (212) 849-7000
        Fax: (212) 849-7100
        sandrabresnick@quinnemanuel.com

        Bert Wolff (BW5407)
        Dechert LLP
        Three Bryant Park
        1095 Avenue of the Americas
        New York, NY 10036-6797
        Tel: (212) 698-3500
        Fax: (212) 698-3599
        bert.wolff@dechert.com

        John R. Ipsaro, admitted pro hac vice
        Jennifer Heis, admitted pro hac vice
        ULMER & BERNE LLP
        600 Vine Street, Suite 2800
        Cincinnati, Ohio 45202-2409
        (513) 698-5104/Fax: (513) 698-5105
        jipsaro@ulmer.com
        jheis@ulmer.com

        Counsel for the Forest Defendants


                                                             /s/ Jonathan B. Nace
                                                             Jonathan B. Nace, Esq.




                                                            3
